Exhibit 10.14

LOGO [g16049imgex1014.jpg]

 

DATE:    June 1, 2007 (Revised 6th June 2007) TO:   

Goal Capital Funding Trust 2007-1 (the “Trust”)

c/o Wilmington Trust Company, as Delaware Trustee (the “Trustee”)

  

9477 Waples Street

Suite 100

San Diego, CA 92121

ATTN:    Mark Gunter PHONE:    858-320-6791 FAX:    858-320-6791 FROM:   

Bank of America, N.A.

233 South Wacker Drive – Suite 2800

Chicago

Illinois 60606

U.S.A.

ATTN:    Robert O’Hara TRANSACTION REFERENCE NO.:    2765669

The purpose of this long-form confirmation (“Confirmation”) is to confirm the
terms and conditions of the current Transaction entered into on the Trade Date
specified below (the “Transaction”) between Bank of America, N.A. (“Party A”)
and the Trust (“Party B”). This Confirmation evidences a complete and binding
agreement between you and us to enter into the Transaction on the terms set
forth below and replaces any previous agreement between us with respect to the
subject matter hereof. This Confirmation constitutes a “Confirmation” and also
constitutes a “Schedule” as referred to in the ISDA Master Agreement, and
Paragraph 13 of a Credit Support Annex to the Schedule.

 

1. This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the ISDA Master Agreement (Multicurrency—Cross Border)
as published and copyrighted in 1992 by the International Swaps and Derivatives
Association, Inc. (the “ISDA Master Agreement”), as if Party A and Party B had
executed an agreement in such form on the date hereof, with a Schedule as set
forth in Item 3 of this Confirmation, and an ISDA Credit Support Annex
(Bilateral Form—ISDA Agreements Subject to New York Law Only version) as
published and copyrighted in 1994 by the International Swaps and Derivatives
Association, Inc., with Paragraph 13 thereof as set forth in Annex A hereto (the
“Credit Support Annex”). For the avoidance of doubt, the Transaction described
herein shall be the sole Transaction governed by such ISDA Master Agreement. In
the event of any inconsistency among any of the following documents, the
relevant document first listed shall govern: (i) this Confirmation, exclusive of
the provisions set forth in Item 3 hereof and Annex A hereto; (ii) the
provisions set forth in Item 3 hereof, which are incorporated by reference into
the Schedule; (iii) the Credit Support Annex; (iv) the Definitions; and (v) the
ISDA Master Agreement.

Each reference herein to a “Section” (unless specifically referencing the
Indenture) or to a “Section” “of this Agreement” will be construed as a
reference to a Section of the ISDA Master Agreement; each herein reference to a
‘Part” will be construed as a reference to the provisions herein deemed
incorporated in a Schedule to the ISDA Master Agreement; each reference herein
to a “Paragraph” will be construed as a reference to a Paragraph of the Credit
Support Annex.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:   USD 35,000,000.00 Trade Date:   31st May 2007 Effective Date:
  7th June 2007 Termination Date:   25th June 2012, subject to adjustment in
accordance with the Modified Following Business Day Convention Fixed Amounts:  
Fixed Rate Payer:   Party B Fixed Rate Payer Payment Date:   7th June 2007,
subject to adjustment in accordance with the Modified Following Business Day
Convention. Fixed Amount:   USD 89,500.00 Floating Amounts:   Floating Rate
Payer:   Party A Floating Rare Payer Calculation Amount:   The NotionalAmount
Cap Rate:   7.00000 per cent Floating Rate Payer Payment Dates:   Early Payments
shall be applicable -2 Business Days prior to each Floating Rate Payer Period
End Date

Floating Rate Payer

Period End Dates:

  The 25th of each March, June, September and December commencing on 25th
September 2007 and ending on the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention. Floating Amount:
  The product of (a) the Notional Amount (b) the Floating Rate Day Count
Fraction and (c) the Settlement Spread which shall be calculated in accordance
with the following formula:   If 3-Month USD-LIBOR-BBA is greater than the Cap
Rate for the applicable Calculation Period, then Settlement Spread =
(USD-LIBOR-BBA – applicable Cap Rate).   If 3-Month USD-LIBOR-BBA is less than
or equal to the Cap Rate for the applicable Calculation Period, then Settlement
Spread = Zero

 

2



--------------------------------------------------------------------------------

Floating Rate for initial Calculation Period:   To be determined, provided that
Linear Interpolation will apply to the Initial Calculation Period. Floating Rate
Option:   USD-LIBOR-BBA Designated Maturity:   3 Months Spread:   None

Floating Rate Day

Count Fraction:

  Act/360 Reset Dates:   First day of each Calculation Period. Business Days:  
New York Calculation Agent:   Party A; provided, however, that if an Event of
Default occurs with respect to Party A, then Party B shall be entitled to
appoint a financial institution which would qualify as a Reference Market-maker
to act as Calculation Agent

 

3. Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

Part 1. Termination Provisions.

For the purposes of this Agreement:-

 

(a) “Specified Entity” will not apply to Party A or Party B for any purpose.

 

(b) “Specified Transaction” will have the meaning specified in Section 14

 

(c) Events of Default.

The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.

 

  (i) The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply
to Party A and will apply to Party B; provided, however, that Section 5(a)(i) is
hereby amended by replacing the word “third” with the word “first”; provided,
further, that notwithstanding anything to the contrary in Section 5(a)(i), any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall not constitute an
Event of Default under Section 5(a)(i) unless (A) a Required Ratings Downgrade
Event has occurred and been continuing for 30 or more Local Business Days and
(B) such failure is not remedied on or before the third local Business Day after
notice of such failure is given to Party A.

 

  (ii) The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to
Party A and will not apply to Party B.

 

3



--------------------------------------------------------------------------------

  (iii) The “Credit Support Default” provisions of Section 5(a)(iii) will apply
to Party A and will not apply to Party B except that Section 5(a)(iii)(l) will
apply to Party B solely in respect of Party B’s obligations under Paragraph 3(b)
of the Credit Support Annex; provided, however, that notwithstanding anything to
the contrary in Section 5(a)(iii)(l), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under
Section 5(a)(iii) unless (A) a Required Ratings Downgrade Event has occurred and
been continuing for 30 or more Local Business Days and (B) such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to Party A.

 

  (iv) The “Misrepresentation” provisions of Section 5(a)(iv) will apply to
Party A and will not apply to Party B.

 

  (v) The “Default under Specified Transaction” provisions of Section 5(a)(v)
will not apply to Party A and will not apply to Party B.

 

  (vi) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A
and will not apply to Party B. For purposes of Section 5(a)(vi), solely with
respect to Party A:

“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.

“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A or, if applicable, the
Eligible Guarantor.

“Shareholders’ Equity” means with respect to an entity, at any time, (1) if
Party A is a national banking association, the Total Equity Capital of Party A
(as shown in the most recently filed FFIEC Consolidated Report of Condition for
Insured Commercial and State-Chartered Savings Banks (“Call Report”) Schedule
RC- Balance Sheet of such entity) or (2) for any other entity, the sum (as shown
in the most recent annual audited financial statements of such entity) of
(i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus
(iv) treasury stock, each to be determined in accordance with generally accepted
accounting principles.

(vii) The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and
will apply to Party B except that the provisions of Section 5(a)(vii)(2),
(6) (to the extent that such provisions refer to any appointment contemplated or
effected by the Indenture or the Administration Agreement or any appointment to
which Party B has not become subject), (7) and (9) will not apply to Party B;
provided that, with respect to Party B only, Section 5(a)(vii)(4) is hereby
amended by adding after the words “against it” the words “(excluding any
proceeding or petition instituted or presented by Party A or its Affiliates)”,
and Section 5(a)(vii)(8) is hereby amended by deleting the words “to
(7) inclusive” and inserting lieu thereof “, (3), (4) as amended. (5), (6) as
amended, or (7)”.

 

  (vii) The “Merger Without Assumption” provisions of Section 5(a)(viii) will
apply to Party A and will apply to Party B.

 

(d) Termination Events.

The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.

 

4



--------------------------------------------------------------------------------

  (i) The “Illegality” provisions of Section 5(b)(i) will apply to Party A and
will apply to Party B.

 

  (ii) The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A
except that, for purposes of the application of Section 5(b)(ii) to Party A,
Section 5(b)(ii) is hereby amended by deleting the words “(x) any action taken
by a taxing authority, or brought in a court of competent jurisdiction, on or
after the date on which a Transaction is entered into (regardless of whether
such action is taken or brought with respect to a party to this Agreement) or
(y)”, and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 

  (iii) The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply
to Party A and will apply to Party B, provided that Party A shall not be
entitled to designate an Early Termination Date by reason of a Tax Event upon
Merger in respect of which it is the Affected Party.

 

  (iv) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not
apply to Party A and will not apply to Party B.

 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A and will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

 

  (i) Market Quotation will apply, provided, however, that, in the event of a
Derivative Provider Trigger Event, the following provisions will apply:

 

  (A) The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
Replacement Transaction, and (3) made on the basis that Unpaid Amounts in
respect of the Terminaied Transaction or group of Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.

 

  (B) The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:

 

  (a) If a Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions is accepted by Party B so as to become legally binding
on or before the day falling ten Local Business Days after the day on which the
Early Termination Date is designated, or such later day as Party B may specify
in writing to Party A, but in either case no later than one Local Business Day
prior to the Early Termination Date (such day, the “Latest Settlement Amount
Determination Day”), the Termination Currency Equivalent of the amount (whether
positive or negative) of such Market Quotation;

 

  (b)

If, on the Latest Settlement Amount Determination Day, no Market Quotation, for
the relevant Terminated Transaction or group of Terminated Transactions has been
accepted by Party B so as to become legally binding and one or more

 

5



--------------------------------------------------------------------------------

 

Market Quotations from Approved Replacements have been made and remain capable
of becoming legally binding upon acceptance, the Settlement Amount shall equal
the Termination Currency Equivalent of the amount (whether positive or negative)
of the lowest of such Market Quotations (for the avoidance of doubt, the lowest
of such Market Quotations shall be the lowest Market Quotation of such Market
Quotations expressed as a positive number or, if any of such Market Quotations
is expressed as a negative number, the Market Quotation expressed as a negative
number with the largest absolute value); or

 

  (c) If on the Latest Settlement Amount Determination Day, no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding and no Market Quotation from
an Approved Replacement remains capable of becoming legally binding upon
acceptance, the Settlement Amount shall equal Party B’s Loss (whether positive
or negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.

 

  (C) If Party B requests Party A in writing to obtain Market Quotations, Party
A shall use its reasonable efforts to do so before the Latest Settlement Amount
Determination Day.

 

  (D) If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted-off against any amount payable by Party B under
the immediately preceding clause (I).”

 

  (E) At any rime on or before the Latest Settlement Amount Determination Day at
which two or more Market Quotations from Approved Replacements remain capable of
becoming legally binding upon acceptance, Party B shall be entitled to accept
only the lowest of such Market Quotations (for the avoidance of doubt, the
lowest of such Market Quotations shall be the lowest Market Quotation of such
Market Quotations expressed as a positive number or, if any of such Market
Quotations is expressed as a negative number, the Market Quotation expressed as
a negative number with the largest absolute value).

 

  (ii) The Second Method will apply,

 

(g) “Termination Currency” means USD.

 

(h) Additional Termination Events. Additional Termination Events will apply as
provided in Part 5(c).

Part 2. Tax Matters.

 

(a) Tax Representations.

 

  (i) Payer Representations. For the purpose of Section 3(e) of this Agreement

 

  (A) Party A makes the following representations):

 

6



--------------------------------------------------------------------------------

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on: the accuracy of any representations made by the
other party pursuant to Section 3(f) of this Agreement; (ii) the satisfaction of
the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

  (B) Party B makes the following representation(s): None.

 

  (ii) Payee Representations. For the purpose of Section 3(f) of this Agreement:

 

  (A) Party A makes the following representation(s):

Party A is a national banking association formed under the laws of the United
States of America. Party A is a United States person for U.S. Federal Income Tax
purposes and its U.S. taxpayer identification number is 94-1687665.

 

  (B) Party B makes the following representation(s): None.

 

(b) Tax Provisions.

 

  (i) Gross Up. Section 2(d)(i)(4) shall not apply to Party B as X, and
Section 2(d)(ii) shall not apply to Party B as Y, in each case such that Party B
shall not be required to pay any additional amounts referred to therein.

 

  (ii) Indemnifiable Tax. The definition of “Indemnifiable Tax” in Section 14 is
deleted in its entirety and replaced with the following:

“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax.

Part 3. Agreement to Deliver Documents.

 

(a) For the purpose of Section 4(a)(i), tax forms, documents, or certificates to
be delivered are:

 

Party required to deliver document

 

Form/Document/ Certificate

 

Date by which to be delivered

Party A   An original properly completed and executed United States Internal
Revenue Service Form W-9 (or any successor thereto) with respect to any payments
received or to be received by Party A that eliminates U.S. federal withholding
and backup withholding Tax on payments to Party A under this Agreement.   (i) on
or before the first payment date under this Agreement, including any Credit
Support Document, (ii) promptly upon the reasonable demand by Party B, (iii)
prior to the expiration or obsolescence of any previously delivered form, and
(iv) promptly upon the information on any such previously delivered form
becoming inaccurate or incorrect. Party B   (i) an original properly completed
and executed United States Internal Revenue Service Form W-9 (or any successor
thereto) with respect to any payments   (i) on or before the first payment date
under this Agreement, including any Credit Support Document, (ii) promptly upon
the reasonable demand by Party A, (iii) prior to

 

7



--------------------------------------------------------------------------------

  received or to be received by the initial beneficial owner of payments to
Party B under this Agreement, and (ii) thereafter, the appropriate tax
certification form (i.e., IRS Form W-9 or IRS Form W-8BEN, W-8IMY, W-8EXP or
W-8ECI, as applicable (or any successor form thereto)) with respect to any
payments received or to be received by the beneficial owner of payments to Party
B under this Agreement from time to time.   the expiration or obsolescence of
any previously delivered form, and (iv) promptly upon the information on any
such previously delivered form becoming inaccurate or incorrect.

 

(b) For the purpose of Section 4(a)(ii), other documents to be delivered are:

 

Party required to deliver document

 

Form/Document/Certificate

 

Date by which to be delivered

 

Covered by Section 3(d)
Representation

Party A and Party B   Any documents required by the receiving party to evidence
the authority of the delivering party or its Credit Support Provider, if any,
for it to execute and deliver the Agreement, this Confirmation, and any Credit
Support Documents to which it is a party, and to evidence the authority of the
delivering party or its Credit Support Provider to perform its obligations under
the Agreement, this Confirmation and any Credit Support Document, as the case
may be   Upon the execution and delivery of this Agreement   Yes Party A and
Party B   A certificate of an authorized officer of the party, as to the
incumbency and authority of the respective officers of the party signing the
Agreement, this Confirmation, and any relevant Credit Support Document, as the
case may be   Upon the execution and delivery of this Agreement   Yes Party A  
Quarterly Consolidated Report of Condition for Insured Commercial and State
Chartered Savings Banks of Party A   To be made available on
http://www2.fdic.gov/Call TFR_Rpnts after the end of each fiscal quarter of Bank
of America, N.A.   Yes Party A   An opinion of counsel to Party A, which may
include Party A’s in-house counsel.   Upon the execution and delivery of this
Agreement   No

Part 4. Miscellaneous.

 

(a) Address for Notices: For the purposes of Section 12(a) of this Agreement:

Address for notices or communications to Party A:

 

Address:   Bank of America, N.A.

 

8



--------------------------------------------------------------------------------

 

Sears Tower

233 South Wacker Drive, Suite 2800

Chicago, IL 60606

Attention:   Swap Operations Telephone No.:   312-234-2732 Facsimile No.:  
866-255-1444 with a copy to:   Address:  

Bank of America, N.A.

100 N. Tryon St., NC1-007-13-01

Charlotte, North Carolina 28255

Attention:   Global Markets Trading Agreements Facsimile No.:   704-386-4113
(For all purposes)   Address for notices or communications to Party B:  

9477 Waples Street

Suite 100

San Diego, CA 92121

Attention:   Mark Gunter Phone:   858-320-6791 Facsimile No.:   858-320-6791

 

(b) Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent: Not applicable.

Party B appoints as its Process Agent: Not applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement;
neither Party A nor Party B has any Offices other than as set forth in the
Notices Section and Party A agrees that, for purposes of Section 6(b) of this
Agreement, it shall not in the future have any Office other than one in the
United States.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is a Multibranch Party and may act through its Charlotte, North
Carolina, Chicago, Illinois, San Francisco, California, New York, New York,
Boston, Massachusetts or London, England Office, or such other Office as may be
agreed to by the parties in connection with a Transaction..

Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A; provided, however, that
if an Event of Default shall have occurred with respect to Party A, Party B
shall have the right to appoint as Calculation Agent a third party, reasonably
acceptable to Party A, the cost for which shall be borne by Party A.

 

(f) Credit Support Document.

 

Party A:   The Credit Support Annex, and any guarantee in support of Party A’s
obligations under this Agreement Party B:   The Credit Support Annex, solely in
respect of Party B’s obligations under Paragraph 3(b) of the Credit Support
Annex.

 

9



--------------------------------------------------------------------------------

(g) Credit Support Provider.

 

Party A:   The guarantor under any guarantee in support of Party A’s obligations
under this Agreement. Party B:   None.

 

(h) Governing Law. The parties to this Agreement hereby agree that the law of
the State of New York shall govern their rights and duties in whole, without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 

(i) Netting of Payments. The parties agree that subparagraph (ii) of
Section 2(c) will apply to each Transaction hereunder.

 

(j) Affiliate. “Affiliate” shall have the meaning assigned thereto in
Section 14; provided, however, that Party B shall be deemed to have no
Affiliates for purposes of this Agreement, including for purposes of
Section 6(b)(ii).

Part 5. Other Provisions.

 

(a) Definitions. Unless otherwise specified in a Confirmation, this Agreement
and each Transaction under this Agreement are subject to the 2000 ISDA
Definitions as published and copyrighted in 2000 by the International Swaps and
Derivatives Association, Inc. (the “Definitions”), and will be governed in all
relevant respects by the provisions set forth in the Definitions, without regard
to any amendment to the Definitions subsequent to the date hereof. The
provisions of the Definitions are hereby incorporated by reference in and shall
be deemed a part of this Agreement, except that (i) references in the
Definitions to a “Swap Transaction” shall be deemed references to a
“Transaction” for purposes of this Agreement, and (ii) references to a
“Transaction” in this Agreement shall be deemed references to a “Swap
Transaction” for purposes of the Definitions. Each term capitalized but not
defined in this Agreement shall have the meaning assigned thereto in the
Indenture of Trust, dated as of June 7. 2007 (the “Indenture”), by and between
Party B and The Bank of New York Trust Company, N.A., as Trustee and as Eligible
Lender Trustee.

 

(b) Amendments to ISDA Master Agreement.

 

  (i) Single Agreement. Section l(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex” after the
words “Master Agreement”.

 

  (ii) Conditions Precedent. Section 2(a)(iii) is hereby amended by adding the
following at the end thereof:

Notwithstanding anything to the contrary in Section 2(a)(iii)(l), if an Event of
Default with respect to Party B or Potential Event of Default with respect to
Party B has occurred and been continuing for more than 30 Local Business Days
and no Early Termination Date in respect of the Affected Transactions has
occurred or been effectively designated by Party A, the obligations of Party A
under Section 2(a)(i) shall cease to be subject to the condition precedent set
forth in Section 2(a)(iii)(1) with respect to such specific occurrence of such
Event of Default or such Potential Event of Default (the “Specific Event”);
provided, however, for the avoidance of doubt, the obligations of Party A under
Section 2(a)(i) shall be subject to the condition precedent set forth in
Section 2(a)(iii)(i) (subject to the foregoing) with respect to any subsequent
occurrence of the same Event of Default with respect to Party B or Potential
Event of Default with respect to Party B after the Specific Event has ceased to
be continuing and with respect to any occurrence of any other Event of Default
with respect to Party B or Potential Event of Default with respect to Party B
that occurs subsequent to the Specific Event.

 

  (iii) Change of Account. Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof:

“to another account in the same legal and tax jurisdiction as the original
account”.

 

10



--------------------------------------------------------------------------------

  (iv) Representations. Section 3 is hereby amended by adding at the end thereof
the following subsection (g):

 

  (g) Relationship Between Parties.

 

  (1) Nonreliance. (i) It is not relying on any statement or representation of
the other party regarding the Transaction (whether written or oral), other than
the representations expressly made in this Agreement or the Confirmation in
respect of that Transaction and (ii) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary, and it has made its own investment, hedging and
trading decisions based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the other
party.

 

  (2) Evaluation and Understanding. (i) It has the capacity to evaluate
(internally or through independent professional advice) the Transaction and has
made its own decision to enter into the Transaction and (ii) It understands the
terms, conditions and risks of the Transaction and is willing and able to accept
those terms and conditions and to assume those risks, financially and otherwise.

 

  (3) Purpose. It is entering into the Transaction for the purposes of managing
its borrowings or investments, hedging its underlying assets or liabilities or
in connection with a line of business.

 

  (4) Status of Parties. The other party is not acting as an agent, fiduciary or
advisor for it in respect of the Transaction.

 

 

(5)

Eligible Contract Participant. It is an “eligible swap participant” as such term
is defined in, Section 35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated
under, and an “eligible contract participant” as defined in Section l(a)(12) of
the Commodity Exchange Act, as amended.”

 

  (v) Transfer to Avoid Termination Event. Section 6(b)(ii) is hereby amended by
(i) deleting the words “or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party,” and (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof.

 

  (vi) Jurisdiction. Section I3(b) is hereby amended by: (i) deleting in the
second line of subparagraph (i) thereof the word “non-”, (ii) deleting “; and”
from the end of subparagraph (i) and inserting “.” in lieu thereof, and
(iii) deleting the final paragraph thereof.

 

  (vii) Local Business Day. The definition of Local Business Day in Section 14
is hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.

 

(c) Additional Termination Events. The following Additional Termination Events
will apply:

 

  (i) First Rating Trigger Collateral. If (A) it is not the case that a Moody’s
Second Trigger Ratings Event has occurred and been continuing for 30 or more
Local Business Days and (B) Party A has failed to comply with or perform any
obligation to be complied with or performed by Party A in accordance with the
Credit Support Annex, then an Additional Termination Event shall have occurred
with respect to Party A and Party A shall be the sole Affected Party with
respect to such Additional Termination Event.

 

  (ii)

Second Rating Trigger Replacement. If (A) a Required Ratings Downgrade Event has
occurred and been continuing for 30 or more Local Business Days and (B) (i) at
least one Eligible Replacement has made a Firm Offer to be the transferee of all
of Party A’s rights and

 

11



--------------------------------------------------------------------------------

 

obligations under this Agreement (and such Firm Offer remains an offer that will
become legally binding upon such Eligible Replacement upon acceptance by the
offeree) and/or (ii) an Eligible Guarantor has made a Firm Offer to provide an
Eligible Guarantee (and such Firm Offer remains an offer that will become
legally binding upon such Eligible Guarantor immediately upon acceptance by the
offeree), then an Additional Termination Event shall have occurred with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 

  (iii) It shall be an Additional Termination Event if any amendment and/or
supplement to the Indenture without the prior written consent of Party A where
such consent is required under the such agreement (such consent not to be
unreasonably withheld), if such amendment and/or supplement would:
(i) materially and adversely affect any of Party A’s rights or obligations
hereunder and/or under the form Master Agreement; or (ii) modify the obligations
of, or impair the ability of, Party B to fully perform any of Party B’s
obligations hereunder and/or under the Form Master Agreement. In connection with
such Additional Termination Event, Party B shall be the sole Affected Party.

 

(d) Required Ratings Downgrade Event. In the event that no Relevant Entity has
credit ratings at least equal to the Required Ratings Threshold, then Party A
shall, as soon as reasonably practicable and so long as a Required Ratings
Downgrade Event is in effect, at its own expense, using commercially reasonable
efforts, procure either (A) a Permitted Transfer or (B) an Eligible Guarantee
from an Eligible Guarantor.

 

(e) Fully-Paid Party Protected. Notwithstanding the terms of Sections 5 and 6 of
the Agreement, if Party B has satisfied its payment obligations under
Section 2(a)(i) of the Agreement, then unless Party A is required pursuant to
appropriate proceedings to return to Party B or otherwise returns to Party B
upon demand of Counterparty any portion of such payment, (a) the occurrence of
an event described in Section 5(a) of the Agreement with respect to Party B
shall not constitute an Event of Default or Potential Event of Default with
respect to Party B as the Defaulting Party and (b) Party A shall be entitled to
designate an Early Termination Event pursuant to Section 6 of the Agreement only
as a result of a Termination Event set forth in either Section 5(b)(i) or
Section 5(b)(ii) of the Agreement with respect to Party A as the Affected Party
or Section 5(b)(iii) of the Agreement with respect to Party A as the Burdened
Party. For purposes of each Transaction to which this Agreement relates, Party
B’s only obligation under Section 2(a)(i) of the Agreement is to pay the Fixed
Amount on the Fixed Rate Payer Payment Date.

 

(f) Transfers.

 

  (i) Section 7 is hereby amended to read in its entirety as follows:

“Except with respect to any Permitted Transfer pursuant to Section 6(b)(ii) and
Part 5(d), or the succeeding sentence, neither Party A nor Party B is permitted
to assign, novate or transfer (whether by way of security or otherwise) as a
whole or in part any of its rights, obligations or interests under the Agreement
or any Transaction unless (a) the prior written consent of the other party is
obtained, and (b) the Rating Agency Condition has been satisfied with respect to
S&P and Fitch. At any time at which no Relevant Entity has credit ratings at
least equal to the Approved Ratings Threshold, Party A may make a Permitted
Transfer.”

 

  (ii) If an Eligible Replacement has made a Firm Offer (which remains an offer
that will become legally binding upon acceptance by Party B) to be the
transferee pursuant to a Permitted Transfer, Party B shall, at Party A’s written
request and at Party A’s expense, take any reasonable steps required to be taken
by Party B to effect such transfer.

 

(g) Rating Agency Notifications. Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Swap Rating Agency has been given
prior written notice of such designation or transfer.

 

(h)

No Set-off. Except as expressly provided for in Section 2(c), Section 6 or Part
l(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or

 

12



--------------------------------------------------------------------------------

 

suspend or condition payment or performance of any obligation between it and the
other party hereunder against any obligation between it and the other party
under any other agreements. Section 6(e) shall be amended by deleting the
following sentence: “The amount, if any, payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off.”

 

(i) Amendment. Notwithstanding any provision to the contrary in this Agreement,
no amendment of either this Agreement or any Transaction under this Agreement
shall be permitted by either party unless each of the Swap Rating Agencies has
been provided prior written notice of the same and such amendment satisfies the
Rating Agency Condition with respect to S&P and Fitch.

 

(j) Notice of Certain Events or Circumstances. Each Party agrees, upon learning
of the occurrence or existence of any event or condition that constitutes (or
that with the giving of notice or passage of time or both would constitute) an
Event of Default or Termination Event with respect to such party, promptly to
give the other Party and to each Swap Rating Agency notice of such event or
condition; provided that failure to provide notice of such event or condition
pursuant to this Part 5(j) shall not constitute an Event of Default or a
Termination Event.

 

(k) Proceedings. No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Goal Capital Funding, LLC or Party B, in any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any federal or state bankruptcy or similar law for a period of one year (or, if
longer, the applicable preference period) and one day following payment in full
of the Notes. This provision will survive the termination of this Agreement.

 

(1) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) in any respect, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

 

(m) Agent for Party B. Party A acknowledges that the Administrator has been
appointed as agent under the Administration Agreement to carry out certain
functions on behalf of the Trust, and that the Administrator shall be entitled
to give notices and to perform and satisfy the obligations of Party B hereunder.

 

(n) Escrow Payments. If (whether by reason of the time difference between the
cities in which payments are to be made or otherwise) it is not possible for
simultaneous payments to be made on any date on which both parties are required
to make payments hereunder, either Party may at its option and in its sole
discretion notify the other Party that payments on that date are to be made in
escrow. In this case deposit of the payment due earlier on that date shall be
made by 2:00 pm (local time at the place for the earlier payment) on that date
with an escrow agent selected by the notifying party, accompanied by irrevocable
payment instructions (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of any
corresponding payment payable by the other party on the same date accompanied by
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow. The party that
elects to have payments made in escrow shall pay all costs of the escrow
arrangements.

 

(o)

Consent to Recording. Each party hereto consents to the monitoring or recording,
at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations

 

13



--------------------------------------------------------------------------------

 

personnel of the parties and their Affiliates, waives any further notice of such
monitoring or recording, and agrees to notify such personnel of such monitoring
or recording.

 

(p) Waiver of Jury Trial. Each party waives any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to this Agreement or
any Credit Support Document.

 

(q) Form of ISDA Master Agreement. Party A and Party B hereby agree that the
text of the body of the ISDA Master Agreement is intended to be the printed form
of the ISDA Master Agreement (Multicurrency—Crossborder) as published and
copyrighted in 1992 by the International Swaps and Derivatives Association, Inc.

 

(r) Payment Instructions. Party A hereby agrees that, unless notified in writing
by Party B of other payment instructions, any and all amounts payable by Party A
to Party B under this Agreement shall be paid to the account specified in Item 4
of this Confirmation, below.

 

(s) Additional representations.

 

  (i) Representations of Party A. Party A represents to Party B on the date on
which Party A enters into each Transaction that:–

 

  (1) Party A’s obligations under this Agreement rank pari passu with all of
Party A’s other unsecured, unsubordinated obligations except those obligations
preferred by operation of law.

 

  (2) Party A is a bank subject to the requirements of 12 U.S.C. § 1823(e), its
execution, delivery and performance of this Agreement (including the Credit
Support Annex and each Confirmation) have been approved by its board of
directors or its loan committee, such approval is reflected in the minutes of
said board of directors or loan committee, and this Agreement (including the
Credit Support Annex and each Confirmation) will be maintained as one of its
official records continuously from the time of its execution (or in the case of
any Confirmation, continuously until such time as the relevant Transaction
matures and the obligations therefor are satisfied in full).

 

  (ii) Capacity. Party A represents to Party B on the date on which Party A
enters into this Agreement that it is entering into the Agreement and the
Transaction as principal and not as agent of any person. Parry B represents to
Party A on the date on which Party B enters into this Agreement that it is
entering into the Agreement and the Transaction in its capacity as Trustee.

 

(t) Acknowledgements.

 

  (i) Substantial financial transactions. Each party hereto is hereby advised
and acknowledges as of the date hereof that the other party has engaged in (or
refrained from engaging in) substantial financial transactions and has taken (or
refrained from taking) other material actions in reliance upon the entry by the
parties into the Transaction being entered into on the terms and conditions set
forth herein and in the Indenture relating to such Transaction, as applicable.
This paragraph shall be deemed repeated on the trade date of each Transaction.

 

  (ii) Bankruptcy Code. Subject to Part 5(k), without limiting the applicability
if any, of any other provision of the U.S. Bankruptcy Code as amended (the
“Bankruptcy Code”) (including without limitation Sections 362, 546,556, and 560
thereof and the applicable definitions in Section 101 thereof), the parties
acknowledge and agree that all Transactions entered into hereunder will
constitute “forward contracts” or “swap agreements” as defined in Section 101 of
the Bankruptcy Code or “commodity contracts” as defined in Section 761 of the
Bankruptcy Code, that the rights of the parties under Section 6 of this
Agreement will constitute contractual rights to liquidate Transactions, that any
margin or collateral provided under any margin, collateral, security, pledge, or
similar agreement related hereto will constitute a “margin payment” as defined
in Section 101 of the Bankruptcy Code, and that the parties are entities
entitled to the rights under, and protections afforded by, Sections 362, 546,
556, and 560 of the Bankruptcy Code.

 

14



--------------------------------------------------------------------------------

(u) USA Patriot Act Notice.

Party A hereby notifies Party B that pursuant to the requirements of the USA
Patriot Act (Title HI of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies Party B, which information includes the name and address of Party B
and other information that will allow Party A to identify Party B in accordance
with the Patriot Act

 

(v) Timing of Payments by Party B upon Early Termination. Notwithstanding
anything to the contrary in Section 6(d)(ii), to the extent that all or a
portion (in either case, the “Unfunded Amount”) of any amount that is calculated
as being due in respect of any Early Termination Date under Section 6(e) from
Party B to Party A will be paid by Party B from amounts other than any upfront
payment paid to Party B by an Eligible Replacement that has entered a
Replacement Transaction with Party B, then such Unfunded Amount shall be due on
the next subsequent Distribution Date following the date on which the payment
would have been payable as determined in accordance with Section 6(d)(ii), and
on any subsequent Distribution Dates until paid in full (or if such Early
Termination Date is the final Distribution Date, on such final Distribution
Date), provided, however, that if the date on which the payment would have been
payable as determined in accordance with Section 6(d)(ii) is a Distribution
Date, such payment will be payable on such Distribution Date.

 

(w) Additional Definitions.

As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:

“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold,
the Fitch Approved Ratings Threshold and the Moody’s First Trigger Ratings
Threshold.

“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
its sole discretion, acting in a commercially reasonable manner) if such entity
were a Transferee, as defined in the definition of Permitted Transfer.

“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event with respect to
which Party A is the sole Affected Party or (iii) an Additional Termination
Event with respect to which Party A is the sole Affected Party.

“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations (for the avoidance of doubt, not limited to
payment obligations) of Party A or an Eligible Replacement to Party B under this
Agreement that is provided by an Eligible Guarantor as principal debtor rather
than surety and that is directly enforceable by Party B, the form and substance
of which guarantee are subject to the Rating Agency Condition with respect to
S&P and Fitch, and either (A) a law firm has given a legal opinion confirming
that none of the guarantor’s payments to Party B under such guarantee will be
subject to Tax collected by withholding or (B) such guarantee provides that, in
the event that any of such guarantor’s payments to Party B are subject to Tax
collected by withholding, such guarantor is required to pay such additional
amount as is necessary to ensure that the net amount actually received by Party
B (free and clear of any Tax collected by witholding) will equal the full amount
Party B would have received had no such withholding been required.

“Eligible Guarantor” means an entity that (A) has credit ratings from S&P and
Fitch at least equal to the S&P Approved Ratings Threshold and the Fitch
Approved Ratings Threshold and (B) has credit ratings from Moody’s at least
equal to the Moody’s Second Trigger Ratings Threshold, provided, for the
avoidance of doubt, that an Eligible Guarantee of an Eligible Guarantor with
credit ratings below the Moody’s First Trigger Ratings Threshold will not cause
a Collateral Event (as defined in the Credit Support Annex) not to occur or
continue with respect to Moody’s. All credit ratings described in this
definition of Eligible Guarantor shall be provided to Party B in writing upon
request of Party B.

 

15



--------------------------------------------------------------------------------

“Eligible Replacement” means an entity (A) (a) that has credit ratings from S&P
and Fitch at least equal to the S&P Approved Ratings Threshold and the Fitch
Approved Ratings Threshold, and (b) that has credit ratings from Moody’s at
least equal to the Moody’s Second Trigger Ratings Threshold, provided, for the
avoidance of doubt, that an Eligible Replacement with credit ratings below the
Moody’s First Trigger Ratings Threshold will not cause a Collateral Event (as
defined in the Credit Support Annex) not to occur or continue with respect to
Moody’s, or (B) the present and future obligations (for the avoidance of doubt,
not limited to payment obligations) of which entity to Party B under this
Agreement are guaranteed pursuant to an Eligible Guarantee. All credit ratings
described in this definition of Eligible Replacement shall be provided to Party
B in writing upon request of Party B.

“Estimated Swap Termination Payment” means, with respect to an Early Termination
Date, an amount determined by Party A in good faith and in a commercially
reasonable manner as the maximum payment that could be owed by Party B to Party
A in respect of such Early Termination Date pursuant to Section 6(e) of the ISDA
Master Agreement, taking into account then current market conditions.

“Firm Offer’’ means (A) with respect to an Eligible Replacement, a quotation
from such Eligible Replacement (i) in an amount equal to the actual amount
payable by or to Party B in consideration of an agreement between Party B and
such Eligible Replacement to replace Party A as the counterparty to this
Agreement by way of novation or, if such novation is not possible, an agreement
between Party B and such Eligible Replacement to enter into a Replacement
Transaction (assuming that all Transactions hereunder become Terminated
Transactions), and (ii) that constitutes an offer by such Eligible Replacement
to replace Party A as the counterparty to this Agreement or enter a Replacement
Transaction that will become legally binding upon such Eligible Replacement upon
acceptance by Party B, and (B) with respect to an Eligible Guarantor, an offer
by such Eligible Guarantor to provide an Eligible Guarantee that will become
legally binding upon such Eligible Guarantor upon acceptance by the offeree.

“Fitch “ means Fitch, Inc., or any successor thereto.

“Fitch Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “A” and a short-term unsecured and
unsubordinated debt rating from Fitch of “Fl”.

“Fitch Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “BBB-”.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Moody’s First Trigger Ratings Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold

“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-tenn unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “Al”.

“Moody’s Second Trigger Ratings Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.

“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term

 

16



--------------------------------------------------------------------------------

unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3” and a
short-term unsecured and unsubordinated debt rating from Moody’s of “Prime-2”,
or (ii) if such entity does not have a short-term unsecured and unsubordinated
debt rating from Moody’s, a long-term unsecured and unsubordinated debt rating
or counterparty rating from Moody’s of “A3”.

“Permitted Transfer” means a transfer by novation by Party A pursuant to
Section 6(b)(ii) and Part 5(d), or the second sentence of Section 7 (as amended
herein) to a transferee (the ‘Transferee”) of all, but not less than all, of
Party A’s rights, liabilities, duties and obligations under this Agreement, with
respect to which transfer each of the following conditions is satisfied: (a) the
Transferee is an Eligible Replacement; (b) Party A and the Transferee are both
“dealers in notional principal contracts” within the meaning of Treasury
regulations section 1.1001-4; (c) as of the date of such transfer the Transferee
would not be required to withhold or deduct on account of Tax from any payments
under this Agreement or would be required to gross up for such Tax under
Section 2(d)(i)(4); (d) an Event of Default or Termination Event would not occur
as a result of such transfer; (e) pursuant to a written instrument (the
“Transfer Agreement”), the Transferee acquires and assumes all rights and
obligations of Party A under the Agreement and the relevant Transaction;
(f) Party B shall have determined, in its sole discretion, acting in a
commercially reasonable manner, that such Transfer Agreement is effective to
transfer to the Transferee all, but not less than all, of Party A’s rights and
obligations under the Agreement and all relevant Transactions; (g) Party A will
be responsible for any costs or expenses incurred in connection with such
transfer (including any replacement cost of entering into a replacement
transaction); (h) either (A) Moody’s has been given prior written notice of such
transfer and the Rating Agency Condition is satisfied with respect to S&P and
Fitch or (B) each Swap Rating Agency has been given prior written notice of such
transfer and such transfer is in connection with the assignment and assumption
of this Agreement without modification of its terms, other than party names,
dates relevant to the effective date of such transfer, tax representations
(provided that the representations in Part 2(a)(i) are not modified) and any
other representations regarding the status of the substitute counterparty of the
type included in Part 5(b)(iv), Part 5(s)(i)(2) or Part 5(s)(ii), notice
information and account details; and (i) such transfer otherwise complies with
the terms of the Indenture.

“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Swap Rating Agency specified in connection
with such proposed act or omission, that the party acting or failing to act must
consult with each of the specified Swap Rating Agencies and receive from each
such Swap Rating Agency a prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
the Notes.

“Relevant Entity” means Party A and, to the extent applicable, a guarantor under
an Eligible Guarantee.

“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(i) would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that Date, and
(ii) has terms which are substantially the same as this Agreement, including,
without limitation, rating triggers, and credit support documentation, save for
the exclusion of provisions relating to Transactions that are not Terminated
Transaction, as determined by Party B in its sole discretion, acting in a
commercially reasonable manner.

“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.

“Required Ratings Threshold” means each of the S&P Required Ratings Threshold,
the Fitch Ratings Threshold and the Moody’s Second Trigger Ratings Threshold.

 

17



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating from S&P of “A-l”, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating from S&P of
“A+”.

“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating or counterparty rating from S&P of “BBB+”.

“Swap Rating Agencies” means, with respect to any date of determination, each of
S&P, Fitch and Moody’s, to the extent that each such rating agency is then
providing a rating for any of the Notes issued by Goal Capital Funding Trust
2007-1.

4. Account Details and Settlement Information:

 

Payments to Party A:   

Bank of America, N.A:

USD Fedwire

   Name:   Bank of America, N.A. - New York    ABA#:   026009593    Attn:  
BOFAUS3N    Name:   Bank of America, N.A.    City:   Charlotte    Acct#:  
6550219386    Attn:   Rate Derivative Settlements    Attn:   BOFAUS6SGDS
Payments to Party B:        

Bank of New York Trust Company

ABA # 021000018

Account # 8900280115

Attn: Goal 2007-1

Attn: Nathan Turner

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

18



--------------------------------------------------------------------------------

We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours, Bank of America, N.A. By:  

/s/ MARY BETH KNIGHT

Name:   MARY BETH KNIGHT Title:   ASST. VICE PRESIDENT

Party B, acting through its duly authorized signatory, hereby agrees to, accepts
and confirms the terms of the foregoing as of the date hereof.

 

GOAL CAPITAL FUNDING TRUST 2007-1 By:  

Wilmington Trust Company, not in its individual

capacity but solely as Delaware trustee

Bv:  

/s/ Michelle C. Harra

Name:   Michelle C. Harra Title:   Financial Services Officer



--------------------------------------------------------------------------------

Annex A

Paragraph 13 of the Credit Support Annex